DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered. 
Examiner notes the entry of the following papers:
Amended claims filed 12/9/2021.
Applicant arguments/remarks made in amendment filed 12/9/2021.
Claims 1 and 5-7 are amended.  
Claims 8-10 are new.
Claims 1-10 are pending.
Objection to claim 5 is withdrawn.
Response to Arguments
Applicant’s arguments filed 12/9/2021 have been fully considered but are not persuasive.
Applicant’s argues “the applied art does not disclose and would not have rendered obvious, inter alia, the following features now clarified in claim 1 and similarly clarified in claims 5-7.” (Remarks, page 8, paragraph 2.)
Applicant argues, in particular, that the prior art of record does not disclose by optimization of an unknown function that represents a relationship between the acquired evaluation value for evaluating the action taken by the user and the at least one summary parameter used in the conversion, as disclosed in claims 1 and 5-7. (Remarks, page 8, paragraph 2.)  
However, Alon teaches by optimization of an unknown function that represents a relationship between the acquired evaluation value for evaluating the action taken by the user and the at least one summary parameter used in the conversion. (Alon, column 10, line 20 “A method for adjusting content in a webpage in a website, comprising: tracking a user that is visiting the monitored website with the user tracking module to identify a plurality of parameters relating to the user, including a first parameter associated with the user’s navigation behavior within the monitored website and a second parameter associated with the user’s usage of content within the monitored website; analyzing the identified parameters including selecting a statistical algorithm for each of the plurality of parameters corresponding to a  type of the parameter, including selecting a first statistical algorithm to analyze the first parameter and a second statistical algorithm to analyze the second parameter, and wherein the identified parameters are analyzed in real time; selecting content in the webpage to be presented to the user corresponding to the statistical algorithm analysis results, wherein the selected content is selected from a plurality of content stored in a content database; and presenting the selected content in the webpage presented to the user, wherein the selected content is presented in a selected part of the webpage.” In other words, user’s navigation behavior and/or content usage is acquired evaluation value (e.g., click through rate, conversion rate, replay time, viewing time, frequency of choosing, etc.), statistical algorithm analysis is optimization of an unknown function, the user navigation behavior and the selected content and/or selected part of the webpage is a relationship between acquired evaluation value and at least one summary parameter.) 
Applicant argues that the prior art (Alon) “concerns finding a statistical algorithm between the content of the webpage and the visitor profile” and “is silent on optimizing a summary parameter,” instead,  “optimizing the content.” (Remarks, page 10, paragraph 2.) However, as described above, Alon shows monitoring navigation behavior and based on optimization, changes the location of the presentation of the content.  This is optimizing a hyperparameter, not the content.  Therefore, Applicant’s argument is unpersuasive.
Examiner notes that algorithms that are used for solving for an unknown function are typically known as Derivative-free optimization algorithms which are statistical algorithms (see specification of instant application, page 171 paragraph 3 “According to the foregoing tenth embodiment, for example, when Bayesian optimization is used as optimization of an unknown function, a black box function (continuous function) based on a Gaussian process is postulated,..”. Also, see Derivative-free optimization: A review of algorithms and comparison of software implementations, Rios and Sahinidis, published online: 12 July 2012, <https://link.springer.com/content/pdf/10.1007/s10898-012-9951-y.pdf>).  Examples of such algorithms include, among others, stochastic global search algorithms, which are a )
	Similarly, the same arguments hold for independent claims 5-7.  See below for detailed rejection.
Applicant’s arguments with respect to the prior art rejections of the dependent claims rely upon features recited in the independent claims, and thus are unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Alon et al (US 9,569,785 B2, herein Alon) and Noufal (Metadata: Automatic Generation and Extraction, herein Noufal).
Regarding Claim 1, 
	Alon teaches an analysis device: connected to a user terminal and a service providing device over communication network, the analysis device comprising: a processor programmed to (Alon, Fig. 1, and column 2, line 52 “FIG. 1 is a block diagram of a system for adjusting content of webpages, …” In other words, system is analysis device, user communication device (105) is user terminal; various application modules (100) are service providing device, and cloud (145) is over communication network.)

    PNG
    media_image1.png
    647
    515
    media_image1.png
    Greyscale

acquire an evaluation value for evaluating action taken by a user of the terminal who has viewed an electronic page provided by the service providing device, the electronic page containing summary information of content, (Alon, column 1, line 35 “The present invention provides a method for providing adjusted content in a webpage in a website. The method comprising the steps of: tracking visitors that are visiting the monitored website to identify one or more parameters relating to visitor profile, navigation behavior and/or content...”  In other words, identify one or more parameters is acquire an evaluation value, navigation behavior is action taken by a user, visitor is user, webpage is electronic page provided by the service provider, website is service providing device (it is implicit that a website is hosted on one or more processors and one or more non-transitory computer-readable storage media, also known as a device), and content is summary information of content.)
[wherein the summary information includes a title and an abstract of the content, which are generated by the service providing device from the content using at least one summary parameter;] and 
determine an improvement parameter to be used by the service providing device as a preferable summary parameter when the content is converted into the title and the abstract of the summary information, based on the at least one summary parameter used in the conversion and the acquired evaluation value, (Alon, column 1, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time, content in the webpage to be presented for a specified visitor according to analysis results in a specified part of the webpage.” In other words, analyzing the monitored behavior in real time… and replacing or adding in real time is determine an improvement parameter preferable as a summary parameter, content in the webpage to be presented for a specified visitor is summary parameter, and replacing the prior content with new content according to analysis results in a specified part of the webpage is based on the conversion and the acquired evaluation value.)
by optimization of an unknown function, that represents a relationship between the acquired evaluation value for evaluating the action taken by the user and the at least one summary parameter used in the conversion, wherein (Alon, column 10, line 20 “A method for adjusting content in a webpage in a website, comprising: tracking a user that is visiting the monitored website with the user tracking module to identify a plurality of parameters relating to the user, including In other words, user’s navigation behavior and/or content usage is acquired evaluation value (e.g., click through rate, conversion rate, replay time, viewing time, frequency of choosing, etc.), statistical algorithm analysis is optimization of an unknown function, the user navigation behavior and the selected content and/or selected part of the webpage is a relationship between acquired evaluation value and at least one summary parameter.)
the optimization of the unknown function being performed by the analysis device includes repeating an arithmetic operation to find the improvement parameter for a number of times greater than a predetermined number. (Alon, column 1, line 40 “analyzing the parameters that were identified selecting at least one statistical algorithm, which is relevant for the type of knowledge that was identified…” and, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time, content in the webpage…” and line 50 “According to some embodiments of the present invention the statistical algorithm is a clustering algorithm” and line 59 “According to some embodiments of the present invention the statistical algorithm is a probability algorithm...” In other words, statistical algorithm is optimization of an unknown function which includes repeating an arithmetic operation, and analyzing the parameters and replacing or adding in real time is find improvement parameter.)
	Thus far, Alon does not explicitly teach wherein the summary information includes a title and an abstract of the content, which are generated by the service providing device from the content using at least one summary parameter
	Noufal teaches wherein the summary information includes a title and an abstract of the content, which are generated by the service providing device from the content using at least one summary parameter (Noufal, page 327, paragraph 1, line 1 “Klarity automatically generates metadata for the following five elements: Identifier, title, concepts, keywords, and description.  “Identifier” metadata is copied from the Web browser’s “address prompt,” “title” metadata is harvested from the resource source code, and “keywords” and “description” metadata are extracted from resource text.” In other words, title is title, description is abstract of the content, website that Web browser is reading from is service providing device, and identifier, title, concepts, keywords, and description are at least one summary parameter.)
	Both Noufal and Alon are directed to summary information of online content, among other things.  In view of the teaching of Alon, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Noufal into Alon.  This would result in being able to automatically generate summary information including a title and abstract of content.
	One of ordinary skill in the art would be motivated to do this in order to more effectively automate the task of producing metadata. (Noufal, page 319, paragraph 1, line 10 “Nowadays 
Claim 6 is a method claim corresponding to device claim 1.  Otherwise, they are the same.  Claim 1 specifically cites a processor that is programmed. It is implicit that a programmed processor is executing a computer-implemented method. Therefore claim 6 is rejected for the same reasons as claim 1.
Claim 7 is a non-transitory computer readable storage medium claim corresponding to device claim 1.  Otherwise, they are the same.  It is implicit that a device executing a computer-implemented method requires one or more processors and one or more non-transitory computer readable storage media in order to execute.  Therefore, claim 7 is rejected for the same reasons as claim 1.
Regarding claim 8,
	the combination of Alon and Noufal teaches the analysis device according to claim 1, wherein
	the same content is converted into a new summary information using the improvement parameter, (Noufal, page 327, paragraph 1, line 1 “Klarity automatically generates metadata for the following five elements: Identifier, title, concepts, keywords, and description. “Identifier” metadata is copied from the Web browser’s “address prompt,” “title” metadata is harvested from the resource source code, and “keywords” and “description” metadata are extracted from resource text.” In other words, resource text is content, “description” is improvement parameter, and “description” metadata is harvested from the resource text is the same content is converted into a new summary information.)
	such that an evaluation value associated with the new summary information is higher than the evaluation value associated with the summary information previously generated using the at least one summary parameter. (Alon, column 1, line 35 “The present invention provides a method for providing adjusted content in a webpage in a website. The method comprising the steps of: tracking visitors that are visiting the monitored website to identify one or more parameters relating to visitor profile, navigation behavior and/or content...”And, Fig. 9

    PNG
    media_image2.png
    610
    451
    media_image2.png
    Greyscale


In other words, parameter is evaluation value, replacing in real time the content in the webpage(step 960) is the new summary information, and selecting content replacement and added content by the rules and/or content scoring and/or clustering, probability tree or nearby neighbor (step 940) is the evaluation value is higher than the previous evaluation value.  Examiner is interpreting “higher” as a scoring mechanism that identifies that the new summary information is preferable to the previous summary information for the replacement summary parameter.)
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Alon, Noufal and Agarwal et al (Click Shaping to Optimize Multiple Objectives, herein Agarwal).
Regarding Claim 2, the combination of Alon and Noufal teaches the analysis device according to claim 1, 
wherein the processor is programmed to: acquire an evaluation value for evaluating an action taken by a user who has viewed an electronic page containing the summary information generated by the service providing device using the parameter; and (Alon, column 1, line 36, “The method comprising the steps of: tracking visitors that are visiting the monitored website to identify one or more parameters relating to visitor profile, navigation behavior and/or content usage, analyzing the parameters that were identified selecting at least one statistical algorithm…”  In other words, identify one or more parameters is acquiring an evaluation value, navigation behavior and/or content usage is an action taken by a user, webpage is electronic page, webpage includes summary information, and website is service provider which includes a service providing device.) 
determine a new improvement parameter, using each of the previously acquired evaluation values [in response to the improvement parameter being repeatedly determined, as a fixed point], by the optimization of an unknown function. (Alon column 1, line  37 “tracking visitors that are visiting the monitored website to identify one or more parameters…”and line column 1, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time content …to be presented for a specified visitor according to analysis...” and, column 2, line 18 “According to some embodiments of the present invention the method further comprises the step of storing the analysis results in unique caching repository for enabling real time statistics and data retrieval for engagement...” In other words, identifying one or more parameters is determine a new improvement parameter, and stored analysis results in unique caching repository for enabling real time statistics and data retrieval is using each of the previously acquired evaluation values.)
Thus far, the combination of Alon and Noufal does not explicitly teach in response to the improvement parameter being repeatedly determined, as a fixed point.
Agarwal teaches in response to the improvement parameter being repeatedly determined, as a fixed point (Agarwal, page 132, column 2, paragraph 2, line 7 “Prior work typically approach this problem by considering a single metric – the click through rate (CTR) on the recommended content (e.g., [3, 8] and references therein). While CTR is a reasonable proxy for content popularity and simple to measure, such an approach ignores nuances that are involved in measuring other metrics that are often of interest to website owners.” In other words, click through rate is an improvement parameter being repeatedly determined, each time as a fixed point or value.)
	Both Agarwal and the combination of Alon and Noufal are directed to monitoring webpages for the purpose of making them more effective and/or engaging for users. The combination of Alon and Noufal teaches determine a new improvement parameter, using each of the previously acquired evaluation values… by the optimization of an unknown function.  Agarwal teaches in response to the improvement parameter being repeatedly determined, as a fixed point. In view of the teaching of the combination of Alon and Noufal, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Agarwal into the combination of Alon and Noufal.  This would result being able to identify an improvement parameter that is repeatedly being determined, as a fixed point, by the optimization of an unknown function.
	One of ordinary skill in the art would be motivated to do this in order to optimize for more than one objective in order to engage users. (Agarwal, page 1, paragraph 1, line 1 “Recommending interesting content to engage users is important for web portals (e.g. AOL, MSN, Yahoo!, and many others). Existing approaches typically recommend articles to optimize for a single objective, i.e., number of clicks.  However a click is only the starting point of a user’s journey and subsequent downstream utilities such as time-spent and revenue are important.  In this paper, we call the problem of recommending links to jointly optimize for clicks and post-click downstream utilities click shaping.”)


Regarding claim 9,
	the combination of Alon and Noufal teaches the analysis device according to claim 1, wherein:
	in determining the improvement parameter, the acquired evaluation value is represented as the unknown function which is a black box function F(X) having a parameter X as an element, and the parameter X is a multi-dimensional parameter, and (Alon, column 1, line 36 “The method comprising the steps of: tracking visitors that are visiting the monitored website to identify one or more parameters relating to visitor profile, navigation behavior and/or content...”  And, column 1, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time, content in the webpage to be presented for a specified visitor according analysis results in a specific part of the webpage.” In other words, identify one or more parameters is acquire an evaluation value, parameter is improvement parameter, statistical algorithm is unknown function which is a black box function F(X), and navigation behavior and/or content usage (e.g. click through rate, conversion rate, replay time, viewing time, frequency of choosing, etc.) is a multi-dimensional parameter X.)
	by repeating the arithmetic operation using incrementally changing parameters beginning with the at least one summary parameter as an initial value, the black box function F(X) is identified, and a parameter that results in a largest value of the black box function F(X) is determined to be the improvement parameter. (Alon, column 1, line 40 “analyzing the parameters that were identified selecting at least one statistical algorithm, which is relevant for the type of knowledge that was identified…” and, line 45 “analyzing the monitored behavior in In other words, statistical algorithm is optimization of an unknown function which includes repeating an arithmetic operation, and analyzing the parameters, replacing or adding in real time is find improvement parameter, and improved parameter is a largest value of the black box function.)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alon, Noufal and Hakim et al (Automated Document Classification for News Article in Bahasa Indonesia based on Term Frequency Inverse Document Frequency (TF-IDF) Approach, herein Hakim)
Regarding Claim 3, the combination of Alon and Noufal teaches the analysis device according to claim 1, 
	Thus far, the combination of Alon and Noufal does not explicitly teach wherein:  the summary information is generated by converting the content based on a weight of a predetermined unit obtained by dividing the content, the weight is learned in accordance with a machine learning model, based on the content and the summary information, and the summary information is newly generated based on the learned weight. 
Hakim teaches wherein:  the summary information is generated by converting the content based on a weight of a predetermined unit obtained by dividing the content, the weight is learned in accordance with a machine learning model, based on the content and the summary information, and the summary information is newly generated based on the learned weight. (Hakim, page 2, column 1, paragraph 2, line 1 “The main process divided into two parts; the pre-processing phase and the processing phase.  In the pre-processing phase, the word and weight dictionary will be created and in the processing phase the uncategorized articles will be categorized base on their topics.  To create the word and weight dictionary, there are seven steps that have to be conducted, and those are; tokenization, bigram creation, duplicate removal, stop-words removal, word filtering based on the term frequency, supervised word removal to create a word dictionary and tf-idf implementation to get the weight of each word.” And, page 2, column 1, paragraph 6 “In order to create a good classifier by implementing the tf-idf algorithm, the classifier has to be trained by using several articles that have been grouped based on its category so that it can classify the articles precisely, the more articles set as the training set the better output generated.” And page 2, column 2, paragraph 7, line 1 “After the lexicon has been created, we calculated the weight of the each word in it.  The weight of the each word in the lexicon calculated based on term frequency inverse document frequency (TF-IDF).  TF-IDF is one of the most recognized algorithms in text mining research [11].  Term frequency is the number a word can be found in an essay or document and idf is the computation from log of the inverse probability of word being found in any essay [12].” And, page 1, column 1, paragraph 4, line 1 “There are several algorithm that can be implemented to do document classification, such as; k-nearest neighbor (KNN), naïve bayes, etc.  But, in this research we chose term frequency inverse document frequency (TF-IDF) as the main algorithm of this research.” In other words, topic and classification/category are summary information, word or term is predetermined unit, weight of each word is weight, tokenization is dividing content, term frequency inverse document frequency (TF-IDF) is a machine learning model, and document classification is newly generated summary information.)
Both Hakim and the combination of Alon and Noufal are directed to monitoring data and generating summary information.  In view of the teaching of the combination of Alon and Noufal, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hakim into the combination of Alon and Noufal.  This would result in being able to generate summary information from documents that are largely text.
One of ordinary skill in the art would be motivated to do this because a large portion of data is stored in text. (Hakim, page 1, column 1, paragraph 2, line 1 “The fact that most of the data is stored in the form of text and the exponential growth of data triggers an increase in the number of text mining research. Since those conditions may lead us to enter the information explosion era, an era where the data cannot be maintained easily [1].”)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alon, Noufal and Eck et al (Low Cost Portability for Statistical Machin Translation, herein Eck)
Regarding claim 10,
	the combination of Alon, and Noufal teaches the analysis device according to claim 1, wherein
	Thus far, the combination of Alon and Noufal does not explicitly teach the at least one summary parameter includes at least one of (i) a weight of each sentence divided by n-gram or morphological analysis, (ii) a length of the summary information, and (iii) a number of particles to be included in the summary information. 
the at least one summary parameter includes at least one of (i) a weight of each sentence divided by n-gram or morphological analysis, (ii) a length of the summary information, and (iii) a number of particles to be included in the summary information. (Eck, page 2, column 1, paragraph 3, line 1 “The best results were achieved using the following weighting term:

    PNG
    media_image3.png
    114
    550
    media_image3.png
    Greyscale

This means for each sentence, which had not been sorted yet, the number of unseen uni- and bigrams was calculated and divided by the length of the sentence (in words).  This gave significantly better results than the baseline systems where the sentences were not weighted.”  In other words, weight of each sentence divided by number of n-grams is at least one of (i) a weight of each sentence divided by n-gram or morphological analysis, (ii) a length of the summary information, and (iii) a number of particles to be included in the summary information.)
Both Eck and the combination of Alon and Noufal are directed to monitoring data and interpreting text, among other things.  In view of the teaching of the combination of Alon and Noufal, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Eck into the combination of Alon and Noufal.  The combination of Alon and Noufal teach an analysis device that acquires an evaluation value for evaluating action taken by a user of the terminal who has viewed an electronic page provided by the service providing device, the electronic page containing summary information of content, wherein the summary information includes a title and an abstract of the content, .  
One of ordinary skill in the art would be motivated to do this in order to improve performance in training and processing sentences. (Eck, page 1, column 1, line 1 “Statistical machine translation relies heavily on the available training data.  In some cases it is necessary to limit the amount of training data that can be created for or actually used by the systems.  We introduce weight schemes which allow us to sort sentences based on the frequency of unseen n-grams.  A second approach uses TF-IDF to rank the sentences.  After sorting we can select smaller training corpora and we are able to show that systems trained on much less training data achieve a very competitive performance compared to baseline systems using all available training data.”)
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alon, Noufal, Hakim, and Swersky et al (Multi-Task Bayesian Optimization, herein Swersky)
Regarding Claim 4, the combination of Alon, Noufal and Hakim teaches the analysis device according to claim 3, 
	Thus far, the combination of Alon, Noufal, and Hakim does not explicitly teach wherein the processor is programmed to determine the improvement parameter as a hyperparameter of the machine learning model, based on a hyperparameter of the machine learning model used when the weight is learned and the acquired evaluation value.
	Swersky teaches wherein the processor is programmed to determine the improvement parameter as a hyperparameter of the machine learning model, based on a hyperparameter of the machine learning model used when the weight is learned and the acquired evaluation value. (Swersky, page 1, paragraph 1, line 13, “We demonstrate the utility of this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset.  Our algorithm dynamically chooses which dataset to query in order to yield the most information per unit cost.” And, page 1, paragraph 4, line 1 “One issue with Bayesian optimization is the so-called “cold start” problem.  The optimization must be carried out from scratch each time a model is applied to new data.  If a model will be applied to many different datasets, even just a few extremely large datasets, then there may be a significant overhead to re-exploring the same hyperparameter space.   In other words, this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset is determines an improvement parameter as a hyperparameter, Bayesian optimization is machine learning model, and re-exploring the same hyperparameter space is based on a hyperparameter of the machine learning model used when the learning unit performs the learning.)
Both Swersky and the combination of Alon, Noufal and Hakim are directed to monitoring data, optimization and improving parameters. In view of the teaching of the combination of Alon, Noufal and Hakim, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine Swersky into the combination of Alon, Noufal and Hakim.  This would result in being able to use a machine learning model to find improvement parameters from hyperparameters based on the weight learned by the learning unit and the acquired evaluation value.
One of ordinary skill in the art would be motivated to do so in order to improve the optimization of hyperparameter tuning given the difficulty of balancing the computation 
Regarding claim 5,
	the combination of Alon, Noufal, Hakim, and Swersky teaches an analysis device connected to a user terminal and a service providing device over communication network, the analysis device comprising: (Alon, Fig. 1, and column 2, line 52 “FIG. 1 is a block diagram of a system for adjusting content of webpages …” In other words, system is analysis device, user communication device (105) is user terminal; various application modules (100) are service providing device, and cloud (145) is over communication network.)
a processor programmed to: acquire an evaluation value for evaluating an action taken by a user of the user terminal who has viewed an electronic page provided by the service providing device, (Alon, column 1, line 35 “The present invention provides a method for providing adjusted content in a webpage in a website. The method comprising the steps of: tracking visitors that are visiting the monitored website to identify one or more parameters relating to visitor profile, navigation behavior and/or content...”  In other words, identify one or more parameters is acquire an evaluation value, navigation behavior is action taken by a user, visitor is user, webpage is electronic page provided by the service provider, website is service providing device (it is implicit that a website is hosted on one or more processors and one or more non-transitory computer-readable storage media, also known as a device), and content is summary information of content.)
the electronic page containing a title and an abstract of content, which are generated from the content [using a machine learning model; acquire information about the machine learning model] for converting the content into the title and the abstract; (Noufal, page 327, paragraph 1, line 1 “Klarity automatically generates metadata for the following five elements: Identifier, title, concepts, keywords, and description.  “Identifier” metadata is copied from the Web browser’s “address prompt,” “title” metadata is harvested from the resource source code, and “keywords” and “description” metadata are extracted from resource text.” In other words, web browser displays electronic page, title is title, description is abstract, and description metadata are extracted from resource text is abstract of content, which are generated from the content.)
extract a hyperparameter of the machine learning model from the acquired information; and (Swersky, page 1, paragraph 1, line 13, “We demonstrate the utility of this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset.  Our algorithm dynamically chooses which dataset to query in order to yield the most information per unit cost.” And, page 1, paragraph 4, line 1 “One issue with Bayesian optimization is the so-called “cold start” problem.  The optimization must be carried out from scratch each time a model is applied to new data.  If a model will be applied to many different datasets, even just a few extremely large datasets, then there may be a significant overhead to re-exploring the same hyperparameter space.   In other words, dynamically choose… in order to yield is extract… from the acquired information, hyperparameter is hyperparameter, and Bayes optimization is machine learning model.)
determine an improvement parameter, based on the extracted hyperparameter and the acquired evaluation value, by optimization of an unknown function that represents a relationship between the acquired evaluation value for evaluating the action taken by the user and the extracted hyperparameter of the machine learning model, wherein: (Alon, column 1, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time, content in the webpage to be presented for a specified visitor according to analysis results in a specified part of the webpage.” In other words, analyzing the monitored behavior in real time… and replacing or adding in real time is determine an improvement parameter preferable as a summary parameter, content in the webpage to be presented for a specified visitor is summary parameter, and replacing the prior content with new content according to analysis results in a specified part of the webpage is based on the conversion and the acquired evaluation value.)
[the improvement parameter is used as a new hyperparameter of the machine learning model and improves learning of the machine learning model; and] 
	the optimization of the unknown function includes repeating an arithmetic operation to find the improvement parameter for a number of times greater than a predetermined number. (Alon column 1, line  37 “tracking visitors that are visiting the monitored website to identify one or more parameters…”and line column 1, line 45 “analyzing the monitored behavior in real time according to the relevant statistical algorithm and replacing or adding in real time content …to be presented for a specified visitor according to analysis...” and, column  In other words, identifying one or more parameters is determine a new improvement parameter, and stored analysis results in unique caching repository for enabling real time statistics and data retrieval is using each of the previously acquired evaluation values.)
	Thus far, the combination of Alon, Noufal, Hakim, and Swersky, does not explicitly teach, using a machine learning model; acquire information about the machine learning model.  Nor does the combination of Alon, Noufal, Hakim and Swersky explicitly teach the improvement parameter is used as a new hyperparameter of the machine learning model and improves learning of the machine learning model; and.
Swersky teaches using a machine learning model; acquire information about the machine learning model (Swersky, page 1, paragraph 1, line 13, “We demonstrate the utility of this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset.  Our algorithm dynamically chooses which dataset to query in order to yield the most information per unit cost.” And, page 1, paragraph 4, line 1 “One issue with Bayesian optimization is the so-called “cold start” problem.  The optimization must be carried out from scratch each time a model is applied to new data.  If a model will be applied to many different datasets, even just a few extremely large datasets, then there may be a significant overhead to re-exploring the same hyperparameter space.” In other words, Bayesian optimization is machine learning model, explore hyperparameter settings is acquire information about the machine learning model.)
the improvement parameter is used as a new hyperparameter of the machine learning model and improves learning of the machine learning model; and (Swersky, page 1, paragraph 1, line 13, “We demonstrate the utility of this new acquisition function by leveraging a small dataset to explore hyperparameter settings for a large dataset.  Our algorithm dynamically chooses which dataset to query in order to yield the most information per unit cost.” And, page 1, paragraph 4, line 1 “One issue with Bayesian optimization is the so-called “cold start” problem.  The optimization must be carried out from scratch each time a model is applied to new data.  If a model will be applied to many different datasets, even just a few extremely large datasets, then there may be a significant overhead to re-exploring the same hyperparameter space.   In other words, explore hyperparameter settings for a large dataset is determines an improvement parameter as a hyperparameter, Bayesian optimization is machine learning model, and re-exploring the same hyperparameter space is improves the learning of the machine learning model.)
Both Swersky and the combination of Alon, Noufal, Hakim, and Swersky are directed to monitoring data, optimization and improving parameters. In view of the teaching of the combination of Alon, Noufal, Hakim, and Swersky it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine Swersky into the combination of Alon, Noufal, Hakim, and Swersky.  This would result in using a machine learning model, the ability to acquire information about the machine learning model, and using a machine learning model to find improvement parameters for hyperparameters to improve the learning of the machine learning model.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/BRIAN M SMITH/Primary Examiner, Art Unit 2122